Case 1:20-cv-00925-AJT-IDD Document 17 Filed 11/16/20 Page 1 of 3 PageID# 89




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION


        TRICIA CAMPO, individually and on
        behalf of all others similarly situated,

                            Plaintiff,                Civil Case No. 1:20-cv-00925-AJT-IDD

                            v.

        THS GROUP, LLC, d/b/a TOTAL
        HOME PROTECTION,

                           Defendant.


  DEFENDANT’S MOTION TO DISMISS PURSUANT TO 12(B)(1) AND 12(B)(6) AND
    MOTION TO STAY PENDING THE SUPREME COURT’S FORTHCOMING
          DECISION IN FACEBOOK, INC. V. DUGUID, NO. 19-511.

       PLEASE TAKE NOTICE that pursuant to Local Civil Rule 7, Defendant THS GROUP,

LLC hereby waives oral argument with respect to its Motion to Dismiss [Dkt. 14] and submits

the matter on the record and the briefs.

           Dated: November 16, 2020


                                             Respectfully submitted,

                                                       /s/ Jay McDannell
                                             Lee. E. Berlik (VSB #39609)
                                             Jay M. McDannell, Of Counsel (VSB #45630)
                                             BERLIKLAW, LLC
                                             1818 Library Street, Suite 500
                                             Reston, Virginia 20190
                                             Tel: (703) 722-0588
                                             LBerlik@berliklaw.com
                                             JMcDannell@berliklaw.com
                                             Counsel for Defendant

                                             Joshua Thomas, Esq. (Admitted PHV)
                                             225 Wilmington-West Chester Pike
                                             Suite 200
Case 1:20-cv-00925-AJT-IDD Document 17 Filed 11/16/20 Page 2 of 3 PageID# 90




                                   Chadds Ford, PA 19317
                                   Tel: (215) 806-1733
                                   JoshuaLThomas@gmail.com
                                   Counsel for Defendant
Case 1:20-cv-00925-AJT-IDD Document 17 Filed 11/16/20 Page 3 of 3 PageID# 91




                                CERTIFICATE OF SERVICE

       I certify that today, November 16, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will automatically send a notification of

such filing (NEF) to the following:

                              Francis J. Driscoll, Jr.
                              frank@driscolllawoffice.com
                              4669 South Blvd., Suite 107
                              Virginia Beach, VA 23452

                              Patrick H. Peluso
                              ppeluso@woodrowpeluso.com
                              Woodrow & Peluso, LLC
                              3900 East Mexico Ave., Suite 300
                              Denver, CO 80210
                              Counsel for Plaintiff




                                                       /s/   Jay McDannell
